Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 09 May 2022. Claims 1-6, 8-12, 15-18, and 20-25 have been amended. Claims 1-26 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 09 May 2022 has been entered.

Continuation Application
4. This application is a continuation application of U.S. application no. 15/371658 filed on 7 December 2016, which benefits from the effective filing date of 7 December 2016.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

Examiner Comment: Interpretation of References
5. The citations provided below are only exemplary and are not meant to be exhaustive. The
Examiner reserves the right to provide further citation to support the original position without change to
the original interpretation of the reference. Where a quotation of a cited paragraph has been provided,
the Examiner has only provided the quotation to provide a clearer context and does not limit the
citation to only the emphasized quotation. Applicant should review the entirety of the citation and
document.

Response to Remarks/Amendment
	6.  Applicant's remarks filed 09 May 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
7. Applicant's arguments filed 09 May 2022 have been fully considered and they are not considered persuasive.

The applicant argues “As discussed in the present specification, determining customer retention rate is a computationally intensive procedure that requires a large amount of computational memory and performance for one or more processors. See Instant Application, para. [0008] … Therefore, claim 1 does not recite a mental process because it does not contain limitations that can practically be performed in the human mind…”

	The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process and are therefore not an abstract idea. However, the application of the computational systems as described which use computational memory and performance also requires the evaluation, observation, and judgement of the data and models associated with the analysis to calculating a customer retention rate by calculating a customer retention rate while applying the computational memory and performance.  Therefore, it is possible for the human mind to perform these functions as claimed in the amended claims. Furthermore, by the 2019 Revised Patent Subject Matter Eligibility Guidance, evaluation, judgement and observation is a mental process. Therefore, the rejection is maintained.

The applicant argues “…like the patent eligible claim 2 of Example 37…claim 1 presented herein does not recite "any method of organizing human activity, such as a fundamental economic concept or managing interactions between people". Instead, the claimed subject matter improves the technical field of market research and analytics by providing for efficient determination of customer retention rates. In particular, the claims of the present application address the existing deficiencies in the area of customer retention rate estimations.”

The examiner respectfully disagrees. The applicant argues that the amended claims are not organizing human activity and are therefore not an abstract idea. However, the subject matter eligibility example 37 cited by the applicant describes icons on a graphical user interface which is not described in the claims of the application. Furthermore, the efficient determination of customer retention rates is a form of commercial interaction for retaining customers for a business. These claims are determined by the 2019 Revised Patent Subject Matter Eligibility Guidance to be a commercial interaction which is also a form of organizing human activity. Therefore, the rejection is maintained.

The applicant argues “…claim 1 is grounded in a practical application of improving the accuracy of the customer retention estimation models, which makes the claim as a whole more than a mere drafting effort that monopolizes a judicial exception. Claim 1 includes specific methodology that improves the efficiency of determining customer retention rates. For example, claim 1 includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest, a shifted-beta-geometric distribution- 15 -…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate practical application. However, the improving of the efficiency of calculating a customer retention rate by calculating a customer retention rate encompasses the receiving of customer retention rate with data and this is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, the rejection is maintained.

The applicant argues “…the combination of elements of claim 1 "[a]dds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field… For example, the claimed subject matter provides for "improved calculation efficiency and/or a reduced computational burden when calculating customer retention rates" ... Furthermore, the claimed subject matter provides for improved calculation efficiency by incorporating a feedback loop to update the customer retention rate for a given forecast period- 17 - U.S. Application No. 16/598,667 Attorney Docket No. 20004/81138552US02Response to Office Action Dated January 7, 2022 and Advisory Action Dated April 19, 2022………to account for changes in the survivability of a customer given updated data and/or an updated forecast period…”

The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate an improvement and are not well-understood, routine, conventional activity. However, the improving of the efficiency of calculating a customer retention rate by calculating a customer retention rate encompasses the receiving of customer retention rate with data is the receiving of data and this is the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. Furthermore, the amended claims do not demonstrate a feedback loop since the amendments do not demonstrate an input of data into a potential feedback loop process. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 15-19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-19 are not in one of the four statutory categories of invention.  Claims 15-19 recites “tangible machine readable storage medium” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a signal typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of “a signal”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification.   As a result, Claims 15-19 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57. 

9. Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-26 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are to determine a customer retention rate, comprising: a retention rate to generate a baseline retention rate model based on a first set of survivability data associated with a first observed duration of interest (Analyzing and Generating Information, evaluation and judgement; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity); a shifted-beta-geometric to generate a shifted-beta- geometric distribution model based on the first set of survivability data (Analyzing and Generating Information, evaluation and judgement; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to modify the baseline retention rate model based on the shifted- beta-geometric distribution model to create a modified retention rate model (Analyzing and Receiving Information, evaluation and observation; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); in response to the creation of the modified retention rate model, combine the modified retention rate model and the baseline retention rate model to generate a merged shifted-beta-geometric model, the merged shifted-beta-geometric model including first and second shifted-beta-geometric model parameters to determine the customer retention rate (Analyzing and Generating Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to define a survivability variable of the first set of survivability data, the survivability variable corresponding to a predicted customer retention rate based on the merged shifted-beta-geometric model and a number of active customers (Analyzing and Receiving Information, evaluation and observation; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); -2-U.S. Application No. 16/598,667Attorney Docket No. 20004/81138552US02 to facilitate linear least squares solving of the first and second shifted-beta-geometric model parameters by establishing a linear relationship there between, to: define a matrix for multiple time periods of interest based on the linear relationship (Analyzing and Receiving Information, evaluation and observation; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); and derive a closed-form solution for the first and second shifted-beta- geometric model parameters based on the matrix (Analyzing and Receiving Information, evaluation and observation; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to output the customer retention rate for a first forecast period based on the first and second shifted-beta-geometric model parameters, the first and second shifted-beta-geometric model parameters fitted to the modified retention rate model, to update the customer retention rate for a second forecast period based on a second set of survivability data, the second set of survivability data associated with a second observed duration of interest (Analyzing and Receiving Information, evaluation and observation; a Mental Process and a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and mitigating risk for the purposes and Organizing Human Activity and processing with statistical algorithm a mathematical concept/relationship but for the recitation of generic computer components. That is, other than an apparatus, model generator, distribution generator, model modifier, model comparator, variable definer, retention rate estimator, and linear relationship definer nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information with mathematical concepts and relationships. For example, improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix encompasses what a modeler does to analyze and understand customer behavior metrics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for mitigating risk, a “Method of Organizing Human Activity” and processing with a statistical algorithm “Mathematical Concept/Relationship”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than an apparatus, model generator, distribution generator, model modifier, model comparator, variable definer, retention rate estimator, and linear relationship definer. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving of customer retention rate with data is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0037] As mentioned above, the example processes of FIGS. 3 and 4 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a tangible computer readable storage medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a compact disk (CD), a digital versatile disk (DVD), a cache, a random-access memory (RAM) and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and transmission media. As used herein, "tangible computer readable storage medium" and "tangible machine readable storage medium" are used interchangeably. Additionally or alternatively, the example processes of FIGS. 3 and 4 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random- access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non- transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and transmission media. As used herein, when the phrase "at least" is used as the transition term in a preamble of a claim, it is open-ended in the same manner as the term "comprising" is open ended. 

Which shows that determining customer retention rate with data, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving of customer data that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements such as apparatus and model generator nor the receiving steps above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 8, 15, and 20 also contain the identified abstract ideas above, with the additional elements of a computer, processor, processor circuitry, tangible machine readable storage medium, and machine which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 3 also contain the identified abstract ideas, further limiting them such to retrieve the first set of survivability data and the second set survivability data from the customer data storage. (Analyzing Information, evaluation and judgement; a Mental Process and mitigating risk a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element survivability data retriever to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 4 also contain the identified abstract ideas, further limiting them such as to estimate the first and second shifted-beta-geometric model parameters based on the merged shifted-beta-geometric model. (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)) which are all part of the abstract ideas presented, with added additional element parameter estimator to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 5 also contain the identified abstract ideas, further limiting them such as to determine the customer retention rate based on the first and second shifted-beta- geometric model parameters and the merged shifted-beta-geometric model (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm))  which are all part of the abstract ideas presented, with added additional element retention rate estimator to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 6 also contain the identified abstract ideas, further limiting them such as to solve the shifted-beta-geometric model for one of the first or second shifted-beta-geometric model parameters (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to substitute the survivability variable into the shifted-beta-geometric model to simplify the shifted-beta-geometric model (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to define the matrix based on the linear relationship between the first and second shifted-beta-geometric model parameters (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); and to generate a system of equations based on the matrix to be implemented to determine the customer retention rate (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)) which are all part of the abstract ideas presented, with added additional elements parameter solver, simplifier, matrix definer, and equation generator to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2, 7, 9-14, 16-19, and 21-26 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-26 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
10. Claims 1-26 would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.
The reasons as to why the Claims would be allowable over the prior art are:
The closest art of record are Malov (US Patent Number 8498954), Chen (US Patent Number 9471978), and Fader (Fader, P., & Hardie, B. (2010). Customer-Base Valuation in a Contractual Setting: The Perils of Ignoring Heterogeneity. Marketing Science, 29, 85-93.).
Malov (8498954) teaches a system for deriving a nonlinear modeling function from a nonlinear response function, defining an allowed range for output values of the nonlinear modeling function, but not improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix. Chen (9471978) teaches acquire imaging and non-imaging datasets from like objects where linkage is found using a partial least squares (PLS) technique between imaging and non-imaging datasets for numerical assessment, but not improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix. Fader (Fader, P., & Hardie, B. (2010). Customer-Base Valuation in a Contractual Setting: The Perils of Ignoring Heterogeneity. Marketing Science, 29, 85-93.) teaches customer lifetime dynamics are due, in large part, to a sorting effect in a heterogeneous population and a need to account for cohort-level retention-rate dynamics leads to avoid biased estimates of the residual value of a customer, but not improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix. None of the prior art specifically teaches improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix and although parts are taught be each of the prior art, the combination would be non-obvious as to this specific way, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-26 are allowable over the prior art of record.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110145657 A1
Bishop; Anthony Bennett et al.
INTEGRATED FORENSICS PLATFORM FOR ANALYZING IT RESOURCES CONSUMED TO DERIVE OPERATIONAL AND ARCHITECTURAL RECOMMENDATIONS
US 20070087756 A1
Hoffberg; Steven M.
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
US 20100145772 A1
McCauley; Sean et al.
System and Method for Analyzing Customer Segments
US 20140278507 A1
POTTER; Myrtle S.
METHODS AND SYSTEMS FOR GROWING AND RETAINING THE VALUE OF BRAND DRUGS BY COMPUTER PREDICTIVE MODEL
US 20110295722 A1
Reisman; Richard R.
Methods, Apparatus, and Systems for Enabling Feedback-Dependent Transactions
US 20150095137 A1
Savelli; Victor Vincent et al.
SYSTEM AND APPARATUS FOR EFFECTIVE COORDINATION AND SCHEDULING OF ACCESSES TO RATE LIMITED ONLINE SITES TO OBTAIN DATA FOR USE IN ASSESSING SOCIAL METRICS BASED ON DOMAIN TAILORED EVALUATION OF SOCIAL MEDIA EXPOSURE
US 20180330388 A1
Savelli; Victor Vincent et al.
SYSTEM AND APPARATUS FOR ASSESSING REACH, ENGAGEMENT, CONVERSATION OR OTHER SOCIAL METRICS BASED ON DOMAIN TAILORED EVALUATION OF SOCIAL MEDIA EXPOSURE
US 10248700 B2
Diamond; Alex H. et al.
System and methods for efficient selection and use of content
US 10198505 B2
Frank; Ari M et al.
Personalized experience scores based on measurements of affective response
US 10325272 B2
Hunt; Herbert Dennis et al.
Bias reduction using data fusion of household panel data and transaction data


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        6/10/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683